FILE COPY




                                  No. 07-14-00328-CR

B.J. Allen Galloway                         §      From the 108th District Court
 Appellant                                           of Potter County
                                            §
v.                                          §      September 18, 2014
The State of Texas                          §      Opinion Per Curiam
 Appellee
                                            §
                                            §

                                    JUDGMENT


      Pursuant to the opinion of the Court dated September 18, 2014, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo